IN THE SUPREME COURT OF PENNSYLVANIA
                            MIDDLE DISTRICT


IN THE INTEREST OF: C.D.F., A MINOR        : No. 256 MAL 2022
                                           :
                                           :
PETITION OF: B.G., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court

IN THE INTEREST OF: C.D.F., A MINOR        : No. 257 MAL 2022
                                           :
                                           :
PETITION OF: B.G., MOTHER                  : Petition for Allowance of Appeal
                                           : from the Order of the Superior Court


                                    ORDER



PER CURIAM

     AND NOW, this 28th day of July, 2022, the Petition for Allowance of Appeal is

DENIED.